 

EXECUTION VERSION

 

NON-COMPETITION, NON-SOLICITATION
AND NON-DISCLOSURE AGREEMENT

 

This Non-Competition, Non-Solicitation and Non-Disclosure Agreement
(“Agreement”) is entered into between Patrick Dalton (“Employee”) and FSC CT LLC
(“Fifth Street”), a Connecticut corporation, as of November 29, 2016. In this
Agreement, Employee and Fifth Street are collectively referred to as the
“parties”. The term “Company” as used in this Agreement includes Fifth Street
and all direct and indirect subsidiaries and affiliates of Fifth Street,
including, without limitation, Fifth Street Management LLC (the “Advisor”),
Fifth Street Asset Management Inc. (“FSAM”), Fifth Street Holdings, L.P., Fifth
Street Finance Corp. (the “BDC”), Fifth Street Senior Floating Rate Corp. (the
“BDC II”), Fifth Street Senior Loan Fund I Operating Entity, LLC, Fifth Street
Senior Loan Fund II Operating Entity, LLC, Fifth Street Credit Opportunities
Fund, L.P., Fifth Street Mezzanine Partners II, L.P., Fifth Street Capital LLC,
Fifth Street Capital West, Inc., FSC, Inc., FSC Midwest, Inc. and any entities
formed after the date hereof which engage the Company to provide services, and
any affiliates of Fifth Street formed after the date hereof.

 

1.  Consideration. Employee acknowledges that he has been advised by Fifth
Street that the restrictions and covenants contained in this Agreement, and
Employee's agreement to such terms, are of the essence to this Agreement and
constitute a material inducement to Fifth Street (i) to enter into this
Agreement (including, without limitation, agreeing to the terms of Section 2)
for the benefit of the Company, and (ii) to employ Employee. Employee
acknowledges that the Company will not employ Employee without Employee’s
agreement to comply with the restrictions and covenants contained in this
Agreement and without Employee’s execution of this Agreement. Employee
acknowledges and agrees that the Company’s providing employment to Employee is
full and complete consideration for the promises and agreements made by Employee
herein.

 

2.  Non-Compete.

 

(a)  Non-Competition Period. As used in this Agreement, the term
“Non-Competition Period” shall mean the period of Employee's employment with the
Company and the one-year period commencing on the date that Employee’s
employment with the Company terminates, regardless of the reason for such
termination and regardless of whether the termination was voluntary or
involuntary; provided that if either (i) Employee’s employment with the Company
is terminated by Employee for “Good Reason” or by the Company other than for
“Cause” (each as defined in Exhibit A) within ninety (90) days prior to a
“Change in Control” (as defined in Section (4) below), or (ii) Employee’s
employment is terminated at any time (and for any reason) on or after a “Change
in Control”, then the “Non-Competition Period” shall mean the period of
Employee’s employment with the Company and the three (3) month period commencing
on the date Employee’s employment terminates. In the event of a termination of
Employee’s employment for any reason other than for Cause, the Company shall,
subject to the following conditions, pay Employee during the Non-Competition
Period the sum of (i) his base salary (or a pro-rata portion, if the
Non-Competition Period is less than one year in duration) pursuant to the
Company’s customary payroll policies, plus (ii) a bonus (or a pro-rata portion,
if the Non-Competition Period is less than one year in duration) equal to the
average of the discretionary

 

   

 

bonuses received by Employee over the preceding two years (but no less than $1.0
million with respect to any termination in 2017, with respect to a termination
prior to the payment of the 2017 bonus); provided that (I) the commencement of
the foregoing payments are conditioned on the effectiveness (i.e., the
expiration of any applicable revocation period without a revocation by Employee)
of a release and waiver of all claims (the “Release”) by Employee, in the form
attached as Exhibit A to the Offer Letter from Fifth Street to Employee dated as
of November 29, 2016 (the “Offer Letter”), within 30 days from the date of
termination; (II) the foregoing payments are conditioned on Employee’s
compliance in all material respects with the post-termination obligations set
forth in this Agreement, (III) the post-termination obligations of Employee
under this Agreement shall remain in full force and effect, and Employee shall
remain bound in full by such obligations, regardless of whether Employee elects
to accept payment of such amounts, (IV) if the Company, in its sole discretion,
waives compliance with Section 2(a) of the Agreement in writing, the payments
provided for in this sub-clause (a) shall no longer be paid from and after the
effective date of such waiver (it being understood that no such waiver shall
affect the Company’s payment obligations under the Offer Letter, including its
obligations under Section 4 thereof. In the event of such a waiver, the other
covenants contained in this Agreement shall not be affected and will continue in
full force and effect in accordance with the terms of this Agreement), (V) if
the termination occurs within 90 days prior to, or at any time on or after a
“Change in Control” (as defined in Section (4) below) the payment under this
sub-clause (a) shall equal three (3) months of base salary and a pro rata
portion of the applicable bonus equal to three (3) months and (VI) any payment
obligations under this Agreement shall be reduced by all post-termination
separation payments paid to the Employee under the Offer Letter. Employee
covenants, during the one year period following the termination of his
employment, to provide to the Company, as promptly as reasonably practicable
prior to commencing employment, with advance written notice of the name of his
new employer. For purposes of this Agreement, “base salary” shall mean an amount
equal to the highest base salary ever paid to Employee during his employment by
the Company.



 

(b)  Non-Competition. In order to protect the Company’s Confidential or
Protected Information, Employee agrees that, during the Non-Competition Period,
Employee shall not, directly or indirectly, own, manage, operate, control or
participate in the ownership, management, operation or control of, or be
connected as an officer, employee, director, consultant, advisor, agent,
independent contractor, partner, member, stockholder, trustee, or otherwise
with, or have any financial interests in, or aid or assist anyone else in the
conduct of, or in any other capacity be engaged directly or indirectly in, any
entity or business (i) that is in competition with the Company's business of
arranging and/or providing financing solutions to sponsor-led, middle market
acquisitions or (ii) that is in competition with any other type of business in
which the Company is also then engaged, or is a business that the Executive
Committee of the Advisor has discussed and is a planned expansion of the
Company’s then business (each, a “Competitive Business”). The ownership of less
than two percent (2%) of any class of the outstanding securities of any
corporation whose shares are traded on a U.S. national securities exchange or
quoted on The Nasdaq Stock Market, even though such corporation may be a
Competitive Business, shall not be deemed to constitute an interest in such
competitor which violates this paragraph. Following the termination of
Employee’s employment, the foregoing shall not prevent Employee from providing
services to any enterprise engaged in a Competitive Business to the extent that
such services, or any supervisory responsibility of Employee associated with
such position, are related only to the products or lines of business of such
entity which, standing alone, would not constitute a Competitive Business, so
long as the portion of the enterprise that is a Competitive Business does not
represent more than fifty percent (50%) of the revenues of such enterprise at
any time.

 

 2 

 





(c)  Timing of Payments. The payments described in Section 2(a) above shall be
paid, minus applicable deductions, including deductions for tax withholding, in
equal payments on the regular payroll dates during the Non-Competition Period
following Employee’s termination of employment. Commencement of payments
described in Section 2(a) shall begin on the payroll date within 30 days of the
effective date of the Release. The first payment shall include those payments
that would have previously been paid if the payments described in Section 2(a)
had begun on the first payroll date following Employee’s termination of
employment. This timing of the commencement of payments is subject to Section 22
below and Annex E to the Offer Letter.



 

(d)  For purposes of this Agreement, “termination of employment” shall mean a
“separation of service” as defined in Section 409A of the Internal Revenue Code
of 1986, as amended, (the “Code”) and Treasury Regulations Section 1.409A-1(h)
without regard to the optional alternative definitions available thereunder.

 

(e) The payments described in Section 2(a) shall be treated as a series of
separate payments for purposes of Section 409A of the Code.

 

(f)  Any amounts payable to Employee by the Company under this Agreement or
under any other plan or arrangement of the Company which are subject to Section
409A and are conditioned upon execution of a waiver and release that may be
executed and/or revoked in a calendar year following the calendar year in which
the payment event (such as termination of employment) occurs shall commence
payment only in such following calendar year, to the extent necessary to comply
with Section 409A.



 

3.  Non-Solicitation Covenants.

 



(a)  Restricted Period.



 

i.As used in this Agreement, the term “Investor Restricted Period” shall mean
(x) the term of Employee's employment with the Company, and (y) (I) the one-year
period commencing on the date that Employee's employment with the Company
terminates, regardless of the reason for such termination and regardless of
whether the termination was voluntary or involuntary, or, if applicable, (II)
the six (6) month period commencing on the date that Employee’s employment with
the Company terminates, provided that (i) such termination was by the Company
other than for “Cause” or by Employee for “Good Reason” (each as defined in
Exhibit A) and was within ninety (90) days prior to a “Change in Control” (as
defined in Section (4) below) or (ii) such termination (for any reason) was on
or after a “Change in Control” (as defined in Section (4) below).

 

 3 

 

ii.As used in this Agreement, the term “Customer Restricted Period” shall mean
(x) the term of Employee's employment with the Company, and (y) (I) the one-year
period commencing on the date that Employee's employment with the Company
terminates, regardless of the reason for such termination and regardless of
whether the termination was voluntary or involuntary, or, if applicable, (II)
the six (6) month period commencing on the date that Employee’s employment with
the Company terminates, provided that (i) such termination was by the Company
other than for “Cause” or by Employee for “Good Reason” (each as defined in
Exhibit A) and was within ninety (90) days prior to a “Change in Control” (as
defined in Section (4) below) or (ii) such termination was on or after a “Change
in Control” (as defined in Section (4) below).

 



iii.As used in this Agreement, the term “Employee Restricted Period” shall mean
(x) the term of Employee's employment with the Company, and (y) (I) the two-year
period commencing on the date that Employee's employment with the Company
terminates, regardless of the reason for such termination and regardless of
whether the termination was voluntary or involuntary, or, if applicable, (II)
the six (6) month period commencing on the date that Employee’s employment with
the Company terminates, provided that (i) such termination was by the Company
other than for “Cause” or by Employee for “Good Reason” (each as defined in
Exhibit A) and was within ninety (90) days prior to a “Change in Control” (as
defined in Section (4) below) or (ii) such termination was on or after a “Change
in Control” (as defined in Section (4) below).

 

(b)  Non-Solicitation of Investors. Employee agrees that, during the Investor
Restricted Period, Employee shall not, directly or indirectly, for himself or
for any person or entity other than the Company: (i) solicit or accept any
investment from any person or entity that was an Investor, at any time prior to
the termination of Employee's employment with the Company; (ii) induce or
influence any such Investor to discontinue, modify, or reduce its business
relationship with the Company; or (iii) assist or cause any person or entity to
engage in any of the actions in which Employee has agreed not to engage under
this paragraph. The term “Investor” means the investors, and the affiliates of
such investors, that, in each case, did business with the Company, or any
account, fund or other entity for which the Advisor or any affiliate of the
Advisor provided investment advisory or management services at any time during
Employee's employment and all potential investors which, as of the last day of
Employee's employment, the Company was soliciting or marketing (including,
without limitation, any potential investor (or affiliate thereof) that could
reasonably be expected to do business with the Company to which the Company had
delivered a PPM or similar offering memorandum and with which the Company had at
least two conversations regarding a potential investment within the one year
preceding the termination of Employee's employment). Notwithstanding the
foregoing, no person shall be deemed to be an Investor solely based on the fact
that such person is or was a stockholder of FSAM, the BDC, BDC II, or any other
affiliate of the Company that is publicly traded.

 

 4 

 

(c)  Non-Solicitation of Customers. Employee agrees that, during the Customer
Restricted Period, Employee shall not, directly or indirectly, for himself or
for any person or entity other than the Company: (i) solicit business (unless
such business is noncompetitive to the Company's business) from any customer or
client of the Company (a “Covered Customer”); (ii) induce or influence any
Covered Customer to discontinue, modify, or reduce its business relationship
with the Company; (iii) solicit, induce or influence any entity to not accept a
written term sheet or commitment letter that was issued in the six months prior
to Employee's termination from the Company or discontinue a loan arrangement
with the Company that that was in existence at the time of Employee's
termination; or (iv) assist or cause any person or entity to engage in any of
the actions in which Employee has agreed not to engage under this paragraph.



 

(d)  Non-Solicitation of Employees. Employee agrees that, during the Employee
Restricted Period, Employee shall not, directly or indirectly, for himself or
for any person or entity other than the Company: (i) induce, encourage, or
solicit any individual who is employed by the Company as of the date of
Employee's termination of employment, or within one year prior thereto, to leave
such employment or to become employed by or provide services to any person or
entity other than the Company, or (ii) assist or cause any person or entity to
engage in any of the actions in which Employee has agreed not to engage under
this paragraph.

 

4.  Definition of “Change in Control”. As used in this Agreement, the term
“Change in Control” shall have the meaning set forth in the Fifth Street Asset
Management Inc. 2014 Omnibus Incentive Plan.



 

5.  Confidential or Protected Information. As used in this Agreement,
“Confidential or Protected Information” means:

 



(a)  confidential, proprietary or trade secret information (including, without
limitation, all information as to which the Company has made efforts to maintain
secrecy or that the law protects from disclosure) made available to Employee, or
to which Employee has access during his employment or other service, or of which
Employee becomes aware through his employment, including, without limitation,
information related to investments made by the Company, information related to
the Company's or any other entity's businesses, systems, operations, finances,
investments, transactions, negotiations, claims, potential claims, sales,
marketing, plans, pricing, customers, prospective customers, policies,
practices, procedures, products, services, finances, accounting practices or
procedures, financial or investment performance (including, without limitation,
any “track record” data or information), return on investment or capital,
internal rate of return (“IRR”), relationships with third parties, ownership,
investors, partners, employees, and management, as well as the Company's or any
other entity's software (in any stage of development), programs (whether or not
in final form), ideas, inventions, concepts, formulas, methods, development,
research, designs, drawings, schematics, specifications, techniques, models,
data, source code, object code, flow diagrams, and documentation; and

 





 5 

 

(b)  all information concerning any Inventions or Copyright Works. The term
“Invention” means any new or useful art, discovery, contribution, finding, or
improvement, whether or not patentable. The term “Copyright Works” means
materials for which copyright protection may be obtained, including, but not
limited to, computer programs, artistic works (including designs, graphs,
drawings, blueprints and other works), literary works, recordings, photographs,
slides, motion pictures, and audiovisual works.

 

The forgoing description of “Confidential or Protected Information” includes all
such information in any and all forms, whether written, oral, on a computer,
tape, chip, or disk, whether prepared by Employee, by the Company, or by others,
whether or not fixed in tangible form, and includes all originals, summaries,
portions, and copies of any and all such information.

 

6.  Nondisclosure of Confidential or Protected Information. Except as provided
below in Paragraph 7, Employee agrees that during Employee's employment with the
Company and after Employee's employment with the Company terminates, regardless
of why such employment terminated and regardless of whether the termination was
voluntary or involuntary, Employee will not disclose to anyone, publish, sell,
assign, license, or attempt to do so, and will not use for Employee's own
personal benefit or the benefit of anyone other than the Company, whether
directly or indirectly, any Confidential or Protected Information. Employee also
agrees to:



 

(a)  maintain in a confidential and protected manner all Confidential or
Protected Information that is within his possession;

 

(b)  take no action reasonably likely to subvert or obstruct the Company’s right
and ability to protect Confidential or Protected Information; and

 

(c)  promptly report to the Chief Executive Officer of Fifth Street whenever
Employee learns it is likely that any unauthorized person or entity seeks or
plans to obtain, disseminate, or use any Confidential or Protected Information.

 

7.  Exceptions. The restrictions relating to Confidential or Protected
Information set forth in Paragraph 6 above do not apply:



 

(a)  where such disclosure or use is necessary for Employee to faithfully
perform his duties as an employee for the Company or for other employees to
faithfully perform their duties for the Company;

 

(b)  to information which is now or hereafter becomes known or generally
available to the public at large, except if such knowledge results from a breach
of this Agreement or another obligation of confidentiality owed to the Company;

 

(c)  where Employee has the prior written permission of the Chief Executive
Officer of Fifth Street; and

 





 6 

 

(d)  where necessary to comply with any legal obligation applicable to Employee;
provided, however, that before disclosing or permitting disclosure of any
Confidential or Protected Information pursuant to a legal obligation, Employee
agrees to (i) promptly notify the Chief Executive Officer of Fifth Street of the
legal obligation that Employee believes requires that he make or permit such
disclosure, and (ii) delay, if and to the extent lawful to do so, making such
disclosure to afford the Company a reasonable opportunity to oppose disclosure,
or restrict, limit or condition such disclosure.

 

Notwithstanding the foregoing, nothing contained in this Agreement will prohibit
Employee from reporting possible violations of federal or state law or
regulations to any governmental agency or self-regulatory organization, or
making other disclosures that are protected under whistleblower or other
provisions of any applicable federal or state law or regulations.

 

8.  Intellectual Property.

 

(a)  Ownership of Confidential or Protected Information, Inventions, and
Copyright Works. Upon conception, all Confidential or Protected Information,
Inventions, and Copyright Works shall become the exclusive property of Fifth
Street whether or not patent or copyright applications are filed on the subject
matter of the conception.

 

(b)  Rights in Copyrights. Unless otherwise agreed in writing by the Chief
Executive Officer of Fifth Street, original works of authorship fixed in any
tangible form that are or were prepared by Employee (alone or jointly with
others) within the scope of Employee's employment with Fifth Street shall be
deemed “works made for hire” under copyright laws and shall be owned by Fifth
Street. Employee understands that any sale, assignment, license, or release of
such works can only be made by Fifth Street. Employee will do everything
reasonably necessary to enable Fifth Street or its nominee to protect its rights
in such works, including, without limitation, assigning the copyright and all
rights, throughout the world, in and to the work product to Fifth Street and
hereby assigns to Fifth Street all such copyright and rights as of the date
hereof.

 

(c)  Non-compliance with the disclosure provisions of this Release shall not
subject the Employee to criminal or civil liability under any federal or state
trade secret law for the disclosure of a Company trade secret with respect to
the following: (i) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney in confidence solely
for the purpose of reporting or investigating a suspected violation of law; (ii)
in a complaint or other document filed in a lawsuit or other proceeding,
provided that any complaint or document containing the trade secret is filed
under seal; or (iii) to an attorney representing the Employee in a lawsuit for
retaliation by the Company for reporting a suspected violation of law or to use
the trade secret information in that court proceeding, provided that any
document containing the trade secret is filed under seal and the Employee does
not disclose the trade secret, except pursuant to court order.

 

9.  Company's Property. Upon termination of Employee's employment with the
Company, regardless of the reason (whether voluntary or involuntary), Employee
agrees immediately to surrender to Fifth Street all property of the Company in
Employee's possession, control, or custody, including, but not limited to, the
equipment, computers, software, credit cards, books, records, reports, files,
manuals, literature, the work product of Employee and all other Company
employees and all property containing Confidential or Protected Information
(including all originals, summaries, portions, and copies).

 

 7 

 

10.  Nondisparagement.

 

(a) Employee agrees that, during and at any time after Employee’s employment
with the Company, regardless of the reason (whether voluntary or involuntary),
Employee will not, directly or indirectly, through any agent or affiliate, make
any comments or criticisms (whether of a professional or personal nature) to any
individual or other third party or entity regarding the Company (or the terms of
any agreement or arrangement of the Company) or any of its respective
affiliates, members, partners or employees, disparaging the business or
reputation of the Company or any of its affiliates, members, partners or
employees.

 

(b)  The Company agrees to (i) instruct the members the Board of Directors of
FSAM and (ii) require the members of the Executive Committee of the Advisor
during their employment with the Advisor to not, during and at any time after
Employee’s employment with the Company, regardless of the reason Employee’s
employment terminates (whether voluntary or involuntary), directly or
indirectly, make any comments or criticisms (whether of a professional or
personal nature) to any individual not affiliated with the Company or other
third party or entity other than the Company regarding Employee (or the terms of
any agreement or arrangement with Employee) or any of Employee’s family members,
disparaging Employee or any of his family members.

 

11.  Remedies. The parties acknowledge and agree that monetary damages may not
be a sufficient remedy for any breach of this Agreement, including, without
limitation, a breach of the covenants contained in Paragraphs 2, 3, and 10 or
the unauthorized use or disclosure of Confidential or Protected Information, and
that the non-breaching party shall be entitled, without waiving any other rights
or remedies, to obtain injunctive or equitable relief as may be deemed proper by
a court of competent jurisdiction, without obligation to post any bond. The
periods of time during which a court of competent jurisdiction determines
Employee is in violation of the covenants set forth in this Agreement shall be
added to the Investor Restricted Period, the Customer Restricted Period, the
Employee Restricted Period and the Non-Competition Period, as applicable.

 

12.  Reasonableness. Employee acknowledges and agrees that the restrictions
contained in this Agreement are reasonable and will not prevent him from finding
other employment if his employment with the Company ends. Employee also
acknowledges and agrees that if Employee uses the Company's confidential
information, or competes with the Company in violation of the terms of this
Agreement, that he will be causing the Company irreparable harm.

 

13.  Severability; Revision by Court. The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof. If any
provision in this Agreement is found by a court of competent jurisdiction to be
unenforceable or unreasonable as written, Employee and Fifth Street hereby
specifically and irrevocably authorize and request said court to revise the
unenforceable or unreasonable provisions in a manner that shall result in the
provision being enforceable while remaining as similar as legally possible to
the purpose and intent of the original.



 

 8 

 

14.  Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the obligations addressed
herein and supersedes all prior or contemporaneous oral or written agreements
regarding the subject matter hereof, except that Nondisclosure Agreement between
Employee and the Advisor dated as of September 26, 2016 shall remain in full
force and effect in accordance with its terms.

 

15.  Amendments; Waivers. Any addition or modification to this Agreement, or
waiver of any provision hereof, must be in writing and signed by the parties
hereto.

 

16.  Successors and Assigns. Employee understands and agrees that he cannot
assign or otherwise transfer any of his obligations under this Agreement.
Employee understands and agrees that Fifth Street may, at its option, assign or
transfer its rights under this Agreement to another organization or individual.
Employee understands and agrees that if there is an assignment or transfer of
Fifth Street's rights under this Agreement, then this Agreement will continue to
be effective, will continue to bind Employee, and will inure to the benefit of
the organization or individual to whom the transfer or assignment is made.

 

17.  Choice of Law. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Connecticut, excluding its conflicts
of laws principles.

 

18.  Jurisdiction. Any action or proceeding seeking to enforce any provision of,
or based on any right arising out of, this Agreement may be brought against
either party only in the courts of the State of Connecticut located in Fairfield
County. Both parties hereby irrevocably consent to the jurisdiction of any such
court in any such action or proceeding and waive any objection to venue laid in
such courts.

 

19.  Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. This Agreement may be executed by
facsimile signature.

 

20.  Employee's Acknowledgment of Voluntary Agreement. Employee acknowledges
that he has carefully read this Agreement, that he has had the opportunity to
receive advice with respect to this Agreement by counsel of his choice, that he
understands its terms and its legal effect, and that Employee has entered into
this Agreement voluntarily and not in reliance upon any promises or
representations made by the Company other than those made in this Agreement
itself.

 

21.  No Change in Status. Nothing contained in the Agreement shall affect or in
any way change Employee's at-will employment status.





 

 9 

 

22.  Section 409A.

 

(a)Potential Six-Month Delay. Notwithstanding any other provisions of the
Agreement, any payment that may be provided under this Agreement that the
Company reasonably determines is subject to Section 409A(a)(2)(B)(i) of the Code
shall not be paid or payment commenced until six (6) months after the date of
Employee’s termination of employment (or, if earlier, Employee’s death). On the
earliest date on which such payments can be commenced without violating the
requirements of Section 409A(a)(2)(B)(i) of the Code, Employee shall be paid, in
a single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence.

 



(b)  Savings Clause. It is intended that any amounts payable under this
Agreement shall either be exempt from or comply with Section 409A of the Code
(including Treasury regulations and other published guidance related thereto) so
as not to subject Employee to payment of any additional tax, penalty or interest
imposed under Section 409A of the Code. The provisions of this Agreement shall
be construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Section 409A of the Code yet preserve (to the nearest
extent reasonably possible) the intended benefit payable to Employee.
Notwithstanding the foregoing, the Company makes no representation or warranty
and shall have no liability to Employee or to any other person if any of the
provisions of this Agreement are determined to constitute deferred compensation
subject to Section 409A, but that do not satisfy an exemption from, or the
conditions of, that section.

 

 

[Signature page follows]

 10 

 

 

By signing below, the Company (on behalf of itself and its affiliates) and
Employee, intending to be legally bound, agree to the terms of this Agreement as
listed and stated above.

 

 

 



  FSC CT LLC             Dated:  11/29/2016 By:       /s/ Bernard D. Berman  
Name:  Bernard D. Berman   Title:    President           Employee:    
Dated:  11/29/2016 /s/ Patrick Dalton   Patrick Dalton





 

 11 

 

 

EXHIBIT A

 

As used in this Agreement, “Cause” and “Good Reason” shall have the meanings
ascribed to them in the Offer Letter.

 

 

   



 

